EXHIBIT 10.11

IMH FINANCIAL CORPORATION

INDEMNIFICATION AGREEMENT
THIS INDEMNIFICATION AGREEMENT (“Agreement”) is made as of July 24, 2014 by and
between (i) IMH Financial Corporation, a Delaware corporation (the “Company”),
and (ii) Seth Singerman, an individual (“Indemnitee”).
THE PARTIES ENTER THIS AGREEMENT on the basis of the following facts,
understandings and intentions:
A.    The Company desires to attract and retain the services of highly qualified
individuals, such as Indemnitee, to serve the Company.
B.    In order to induce Indemnitee to continue to provide services to the
Company, the Company wishes to provide for the indemnification of, and
advancement of expenses to, Indemnitee to the maximum extent permitted by law.
C.    Indemnitee has certain rights to indemnification and/or insurance provided
by SRE Acquisitions, LLC or its affiliates (collectively, “SRE”) which
Indemnitee, SRE and the Company intend to be secondary to the primary obligation
of the Company to indemnify Indemnitee as provided herein.
D.    The Amended and Restated Bylaws of the Company, as amended from time to
time (the “Bylaws”) and the Certificate of Incorporation of the Company, as
amended from time to time (together with the Bylaws, the “Charter Documents”)
require indemnification of the officers and directors of the Company,
advancement of expenses (including attorneys’ fees) incurred by directors and
officers in matters subject to such indemnification, in each case to the fullest
extent permitted by the General Corporation Law of the State of Delaware, as
amended (the “DGCL”).
E.    The Charter Documents and the DGCL expressly provide that the
indemnification provisions set forth therein are not exclusive, and thereby
contemplate that contracts may be entered into between the Company and (i)
members of the Company’s board of directors (the “Board”), (ii) officers of the
Company and (iii) other Persons with respect to indemnification.
F.    The Company and Indemnitee recognize the substantial increase in corporate
litigation in general, subjecting directors, officers, employees, agents and
fiduciaries to expensive litigation risks at the same time as the availability
and scope of coverage of liability insurance provide increasing challenges for
the Company.
G.    Indemnitee does not regard the protection currently provided by applicable
law, the Company’s governing documents and available insurance as adequate under
the present circumstances, and Indemnitee and certain other directors, officers,
employees, agents and fiduciaries of the Company may not be willing to continue
to serve in such capacities without additional protection.




--------------------------------------------------------------------------------




H.    The Board has determined that the difficulty in attracting and retaining
highly qualified persons such as Indemnitee is detrimental to the best interests
of the Company’s stockholders and that the Company should act to assure such
persons that there will be increased certainty of such protection in the future.
I.    It is reasonable, prudent and necessary for the Company contractually to
obligate itself to indemnify, and to advance expenses on behalf of, such persons
to the fullest extent permitted by applicable law so that they will serve or
continue to serve the Company free from undue concern that they will not be so
indemnified.
NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:
Section 1.    Services to the Company. Indemnitee will serve or continue to
serve as a director or officer of the Company for so long as Indemnitee is duly
elected or appointed or until Indemnitee is removed or terminated, as
applicable, or tenders his or her resignation. Indemnitee may tender the
resignation at any time in his or her sole and absolute discretion.
Notwithstanding anything to the contrary in this Agreement, the Company and
Indemnitee acknowledge that Indemnitee’s employment, if any, is and shall
continue to be at-will, as defined under applicable law.
Section 2.    Definitions. As used in this Agreement:
2.1    “Beneficial Owner” shall have the meaning given to such term in Rule
13d-3 under the Exchange Act.
2.2    “Change of Control” means the occurrence, after the date of this
Agreement, of any of the following events: (i) any Person (other than the
Company, a majority-owned Subsidiary of the Company or any of its subsidiaries,
or an employee benefit plan (or related trust) sponsored or maintained by the
Company), including a “group” as provided in Section 13(d)(3) of the Exchange
Act, that was not previously the Beneficial Owner, directly or indirectly, of
securities of the Company representing fifty percent (50%) or more of the
combined voting power of the Company’s then-outstanding voting securities
becomes the Beneficial Owner, directly or indirectly, of securities of the
Company representing fifty percent (50%) or more of the combined voting power of
the Company’s then-outstanding voting securities; (ii) during any period of two
(2) consecutive years (not including any period prior to the execution of this
Agreement), individuals who at the beginning of such period constitute the
Board, and any new director (other than a director designated by a Person who
has entered into an agreement with the Company to effect a transaction described
in clauses (i), (iii) or (v) of this sentence) whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved (other than as a result of any settlement of
a proxy or consent solicitation contest or any action taken to avoid such a
contest), cease for any reason to constitute at least a majority of the members
of the Board; (iii) the effective date of a merger or consolidation of the
Company with any other entity, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior to
such merger

2



--------------------------------------------------------------------------------




or consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than fifty
percent (50%) of the combined voting power of the voting securities of the
surviving entity outstanding immediately after such merger or consolidation and
with the power to elect at least a majority of the Company Board or other
governing body of such surviving entity; (iv) the approval by the stockholders
of the Company of a complete liquidation of the Company or an agreement for the
sale or disposition by the Company of all or substantially all of the Company’s
assets; or (v) any event of a nature that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A (or a response to any
similar item on any similar schedule or form) promulgated under the Exchange
Act, whether or not the Company is then subject to such reporting requirement.
2.3    “Claim” means a claim or action asserted by a Person in a Proceeding or
any other written demand for relief in connection with or arising from an
Indemnification Event.
2.4    “Corporate Status” means a Person who is or was a member of the board of
directors or other governing body (“director”) or officer of a Covered Entity or
of any other corporation, partnership or joint venture, trust, employee benefit
plan or other enterprise which such Person is or was serving at the request of a
Covered Entity.
2.5    “Covered Entity” means (i) the Company, (ii) any Subsidiary or (iii) any
other Person for which Indemnitee is or was (or may be deemed to be or have
been) at any time serving at the request of the Company, or at the request of
any Subsidiary, as a director, officer, employee, controlling Person, agent or
fiduciary.
2.6    “Disinterested Director” means, with respect to any determination
contemplated by this Agreement, any Person who, as of the time of such
determination, is a member of the Board but is neither a party nor threatened to
be made a party, to any Proceeding, with respect to any Indemnification Event.
2.7    “Expenses” means any and all direct and indirect fees, costs, retainers,
court costs, transcript costs, expert fees, witness fees, travel expenses,
duplicating costs, printing costs, binding costs, electronic delivery costs,
telephone charges, postage, delivery service fees and all other disbursements or
expenses of any type or nature whatsoever reasonably incurred by Indemnitee
(including reasonable attorneys’ fees) in connection with or arising from an
Indemnification Event, including: (i) the investigation or defense of a Claim;
(ii) being, or preparing to be, a witness or otherwise participating, or
preparing to participate, in any Proceeding; (iii) furnishing, or preparing to
furnish, documents in response to a subpoena or otherwise in connection with any
Proceeding; (iv) any appeal of any judgment, outcome or determination in any
Proceeding (including any premium, security for and other costs relating to any
cost bond, supersedeas bond or any other appeal bond or its equivalent); (v)
establishing or enforcing any right to indemnification under this Agreement
(including pursuant to Section 6), Delaware law or otherwise, regardless of
whether Indemnitee is ultimately successful in such action, unless as a part of
such action, a court of competent jurisdiction over such action determines that
each of the material assertions made by Indemnitee as a basis for such action
was not made in good faith or was frivolous; and (vi) any federal, state, local
or foreign taxes imposed on Indemnitee as a result of the actual or deemed
receipt of any

3



--------------------------------------------------------------------------------




payments under this Agreement, including all interest, assessments and other
charges paid or payable with respect to such payments. For purposes of
clarification, Expenses shall not include Losses.
2.8    An “Indemnification Event” shall be deemed to have occurred if Indemnitee
was, is or becomes, or is threatened to be made, a party to or witness or other
participant in, or was, is or becomes obligated to furnish or furnishes
documents in response to a subpoena or otherwise in connection with, any
Proceeding by reason of the fact that Indemnitee is or was (or may be deemed to
be or have been) a director, officer, employee, controlling Person, agent or
fiduciary of any Covered Entity, or by reason of any actual, alleged or
suspected action or inaction on the part of Indemnitee while serving in any such
capacity (including rendering any written statement that is a Required Statement
or is made to another officer or employee of the Covered Entity to support a
Required Statement).
2.9    “Independent Counsel” means a law firm, or a partner (or, if applicable,
member or shareholder) of such a law firm, selected by Indemnitee that is
experienced in matters of corporation law and neither presently is, nor in the
past five years has been, retained to represent: (i) the Company or Indemnitee
in any matter material to either such party (other than with respect to
indemnification matters), or (ii) any other party to the Proceeding giving rise
to a claim for indemnification hereunder. Notwithstanding the foregoing, the
term “Independent Counsel” shall not include any Person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Company or Indemnitee in an
action to determine Indemnitee’s rights under this Agreement. The Company agrees
to pay the reasonable fees and expenses of the Independent Counsel referred to
above and to fully indemnify such counsel against any and all Expenses, claims,
liabilities and damages arising out of or relating to this Agreement or its
engagement pursuant hereto.
2.10    “Losses” means any and all losses, claims, damages, liabilities,
judgments, fines, penalties, settlement payments, awards and amounts of any type
whatsoever incurred by Indemnitee in connection with or arising from an
Indemnification Event. For purposes of clarification, Losses shall not include
Expenses.
2.11    “Person” means an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, estate, a
joint venture, an unincorporated organization, an employee benefit plan, any
other entity or enterprise, or any government or agency or political subdivision
thereof.
2.12    The term “Proceeding” shall include any threatened, pending or completed
action, suit, arbitration, alternate dispute resolution mechanism, formal or
informal government or self-regulatory agency investigation or inquiry,
administrative hearing or any other actual, threatened or completed proceeding,
whether brought in the right of the Company or otherwise and whether of a civil,
criminal, administrative or investigative nature, in which Indemnitee was, is or
will be involved as a party or otherwise by reason of the fact that Indemnitee
is or was a director or officer of the Company, by reason of any action taken by
Indemnitee or of any action on Indemnitee’s part while acting as director or
officer of the Company, or by reason of the fact that Indemnitee is or was
serving at the request of the Company as a director, officer, employee or agent
of another corporation, partnership, joint venture, trust, employee benefit plan
or other enterprise,

4



--------------------------------------------------------------------------------




in each case whether or not serving in such capacity at the time any Expense is
incurred for which indemnification, reimbursement, or any Advance of Expenses
can be provided under this Agreement; provided, however , that the term
“Proceeding” shall not include any action, suit or arbitration initiated by
Indemnitee to enforce Indemnitee’s rights under this Agreement.
2.13    “Required Statement” means any written statement that is required to be,
and is, filed with the Securities and Exchange Commission (the “SEC”) regarding
the adequacy of the Company’s internal controls or the accuracy of reports or
statements filed by the Company with the SEC pursuant to federal laws and/or
administrative regulations.
2.14    “Reviewing Party” means, with respect to any determination contemplated
by this Agreement, any one of the following: (i) a majority of all Disinterested
Directors, even if such Disinterested Directors do not constitute a quorum of
the Board; (ii) a committee of Disinterested Directors, even if such committee
members do not constitute a quorum of the Board, so long as such committee was
designated by a majority of all Disinterested Directors; (iii) if there are no
Disinterested Directors, or if the Disinterested Directors so direct,
Independent Counsel, in which case the applicable determination shall be
provided in a written opinion to the Board, with a copy provided to Indemnitee;
or (iv) if Indemnitee is not a director or officer of the Company at the time of
such determination, the Board.
2.15    “Subsidiary” means any corporation of which more than fifty percent
(50%) of the outstanding voting securities is owned directly or indirectly by
the Company, and one or more other Subsidiaries, taken as a whole.
Section 3.    Indemnification Obligation.
3.1    Indemnification of Losses and Expenses. If an Indemnification Event has
occurred, then, subject to Section 9 the Company shall indemnify and hold
harmless Indemnitee, to the fullest extent permitted by law, for and against any
and all Losses and Expenses actually and reasonably incurred by Indemnitee or on
Indemnitee’s behalf in connection with such Indemnification Event, but only if
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in, or not opposed to, the best interests of the Company, and, with respect
to any criminal Proceeding, only if Indemnitee had no reasonable cause to
believe Indemnitee’s conduct was unlawful. So long as the Company is continuing
to actively and vigorously defend Indemnitee in any Proceeding, Indemnitee shall
not enter into any settlement in connection with such Proceeding without prior
written consent of the Company, which consent shall not be unreasonably
withheld, conditioned or delayed.
3.2    Indemnity in Proceedings by or in the Right of the Company. The Company
shall indemnify Indemnitee in accordance with the provisions of this Section 3.2
if Indemnitee is, or is threatened to be made, a party to or a participant in
any Proceeding by or in the right of the Company to procure a judgment in its
favor. Pursuant to this Section 3.2, Indemnitee shall be indemnified against all
Expenses actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection with such Proceeding or any claim, issue or matter therein,
if Indemnitee acted in good faith and in a manner he or she reasonably believed
to be in or not opposed to the best interests of the Company. No indemnification
for Expenses shall be made under this Section 3.2

5



--------------------------------------------------------------------------------




in respect of any claim, issue or matter as to which Indemnitee shall have been
finally adjudged by a court to be liable to the Company unless and only to the
extent that the Delaware Court of Chancery (the “Delaware Court”) or any court
in which the Proceeding was brought shall determine upon application that,
despite the adjudication of liability but in view of all the circumstances of
the case, Indemnitee is fairly and reasonably entitled to indemnification for
such expenses as the Delaware Court or such other court shall deem proper.
3.3    Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. Without limiting any other rights of Indemnitee pursuant to this
Agreement, (a) to the extent that Indemnitee is a party to or a participant in
and is successful, on the merits or otherwise, in any Proceeding or in defense
of any claim, issue or matter therein, in whole or in part, the Company shall
indemnify Indemnitee against all Expenses actually and reasonably incurred by
Indemnitee in connection therewith; and (b) if Indemnitee is not wholly
successful in such Proceeding but is successful, on the merits or otherwise, as
to one or more but less than all claims, issues or matters in such Proceeding,
the Company shall indemnify Indemnitee against all Expenses actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection with
each successfully resolved claim, issue or matter. The Company hereby
acknowledges that a settlement or other disposition short of final judgment
shall be deemed a successful resolution for purposes of this Section 3.3 if it
permits a party to avoid expense, delay, distraction, disruption or uncertainty.
In the event that any Proceeding to which Indemnitee is a party is resolved in
any manner other than by adverse judgment against Indemnitee (including
settlement of such Proceeding with or without payment of money or other
consideration), it shall be presumed that Indemnitee has been successful on the
merits or otherwise in such Proceeding, unless there has been a finding (either
adjudicated or pursuant to Section 9 that Indemnitee (i) did not act in good
faith, (ii) did not act in a manner reasonably believed to be in, or not opposed
to, the best interests of the Company, or (iii) with respect to any criminal
proceeding, had reasonable cause to believe his conduct was unlawful. Anyone
seeking to overcome this presumption shall have the burden of proof, and the
burden of persuasion, by clear and convincing evidence.
3.4    Indemnification For Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of his
or her Corporate Status, a witness in any Proceeding to which Indemnitee is not
a party, Indemnitee shall be indemnified against all Expenses actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection
therewith.
3.5    Indemnification of SRE. If SRE is or is threatened to be made a party to
or a participant in any Proceeding, and SRE’s involvement in the Proceeding
arises in whole or in part from Indemnitee’s Corporate Status, then SRE shall be
entitled to all of the indemnification rights and remedies, subject to the
undertaking, to the extent indemnified hereunder, by SRE of the obligations and
limitations of an Indemnitee hereunder (including without limitation Indemnitee
undertaking obligations specified in Section 6 and the procedural obligations of
Sections 7 and 9) to the same extent as Indemnitee and to the same extent as if
SRE was a party hereto. For the avoidance of doubt, SRE is a third-party
beneficiary of this Agreement and may enforce its terms against the Company.

6



--------------------------------------------------------------------------------




Section 4.    Additional Indemnification.
4.1    Subject to any limitation in Sections 3.2 and 3.3, the Company shall
indemnify Indemnitee to the fullest extent permitted by law if Indemnitee is a
party to or is threatened to be made a party to any Proceeding (including a
Proceeding by or in the right of the Company to procure a judgment in its favor)
against all Expenses, judgments, fines and amounts paid in settlement actually
and reasonably incurred by Indemnitee in connection with the Proceeding.
4.2    For purposes of Section 4.1, the meaning of the phrase “to the fullest
extent permitted by law” shall include, but not be limited to:
4.2.1.    to the fullest extent permitted by the provision of the DGCL that
authorizes or contemplates additional indemnification by agreement, or the
corresponding provision of any amendment to or replacement of the DGCL or such
provision thereof; and
4.2.2.    to the fullest extent authorized or permitted by any amendments to or
replacements of the DGCL adopted after the date of this Agreement that increase
the extent to which a corporation may indemnify its officers and directors.
Section 5.    Exclusions. Notwithstanding any provision in this Agreement to the
contrary, the Company shall not be obligated under this Agreement to make any
indemnity:
5.1    against any Losses or Expenses with respect to Claims initiated or
brought voluntarily by Indemnitee, and not by way of defense (including
affirmative defenses and counter-claims), except (i) Claims to establish or
enforce a right to indemnification, contribution or advancement with respect to
an Indemnification Event, whether under this Agreement, any other agreement or
insurance policy, the Charter Documents of any Covered Entity, the laws of the
State of Delaware or otherwise, or (ii) if the Board has approved specifically
the initiation or bringing of such Claim;
5.2    for which payment has actually been made to or on behalf of Indemnitee
under any insurance policy or other indemnity provision, except with respect to
(i) any excess beyond the amount paid under any insurance policy or other
indemnity provision or (ii) with respect to any insurance policy to the extent
paid for by Indemnitee, any increase in premiums resulting from the amount paid
under such policy;
5.3    for disgorgement or return of profits made from the purchase and sale (or
sale and purchase) by Indemnitee of securities of the Company within the meaning
of Section 16(b) of the Securities Exchange Act of 1934, as amended, or similar
provisions of state statutory law or common law; or
5.4    for which payment is prohibited by applicable law.
Section 6.    Advances of Expenses Prior to or During a Proceeding. The Company
shall pay in advance, to the fullest extent not prohibited by law and until a
determination that Indemnitee is not entitled to be indemnified by the Company
under the terms hereof, the Expenses

7



--------------------------------------------------------------------------------




incurred by Indemnitee in connection with any Proceeding prior to disposition of
such Proceeding (an “Advance”). The Company shall pay such Advances as soon as
practicable, but in any event not later than thirty (30) days after the receipt
by the Company of a statement or statements requesting such Advance (which shall
include invoices received by Indemnitee in connection with such Expenses but, in
the case of invoices in connection with legal services, any references to legal
work performed or to expenditures made that would cause Indemnitee to waive any
privilege accorded by applicable law shall not be included with the invoice).
Advances shall be unsecured and interest free. Advances shall be made without
regard to Indemnitee’s ability to repay the expenses and without regard to
Indemnitee’s ultimate entitlement to indemnification under Sections 9 and 10 and
the other applicable provisions of this Agreement. Advances shall include any
and all reasonable Expenses incurred pursuing an action to enforce this right to
an Advance, whether such Expenses are incurred before or after the disposition
of the Proceeding for which enforcement of this right to an Advance is pursued.
Subject to Section 9.1, Indemnitee’s right to such Advances is not subject to
the satisfaction of any standard of conduct. The Indemnitee shall qualify for
Advances upon the execution and delivery to the Company of this Agreement, which
shall constitute an undertaking providing that Indemnitee undertakes to repay
such Advances if, and only to the extent that, it shall ultimately be determined
that Indemnitee is not entitled to be indemnified by the Company.
Section 7.    Procedure for Notification. Indemnitee agrees to promptly notify
the Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter which may be subject to indemnification or any Advance of Expenses
covered hereunder. The failure of Indemnitee to so notify the Company shall not
relieve the Company of any obligation which it may have to Indemnitee under this
Agreement, or otherwise. If, at the time the Company receives notice of an
Indemnification Event pursuant to this Section 7, the Company has liability
insurance in effect that may cover such Indemnification Event, the Company shall
give prompt written notice of such Indemnification Event to the applicable
insurers in accordance with the procedures set forth in each of the applicable
policies of insurance. The Company shall provide to Indemnitee a copy of such
notice delivered to the applicable insurers, and copies of all subsequent
correspondence between the Company and such insurers regarding the
Indemnification Event or any Losses, in each case substantially concurrently
with the delivery or receipt thereof by the Company. The Company shall
thereafter take all reasonably necessary or desirable action to cause such
insurers to pay, for the benefit of Indemnitee, all amounts payable as a result
of such Indemnification Event in accordance with the terms of such policies;
provided, however, that nothing in this Section 7 shall affect the Company’s
obligations under this Agreement or the Company’s obligations to comply with the
provisions of this Agreement in a timely manner as provided herein.
Section 8.    Settlement of Claims. The Company shall not settle any Claim in
which it takes the position that Indemnitee is not entitled to indemnification
in connection with such settlement without the prior written consent of
Indemnitee, nor shall the Company settle any Claim in any manner which would (i)
impose any fine or obligation on Indemnitee that is not indemnified by the
Company hereunder, (ii) impose any non-monetary sanction on Indemnitee, or (iii)
require any admission of fault or culpability of Indemnitee, without
Indemnitee’s prior written consent.

8



--------------------------------------------------------------------------------




Section 9.    Procedure to Determine Indemnification and Any Repayment of
Advances After Disposition of a Proceeding.
9.1    In the event that Section 3.3 is inapplicable, the Company shall
nevertheless indemnify Indemnitee and Indemnitee shall be permitted to retain
any Advances given to Indemnitee, unless and to the extent a Reviewing Party
chosen pursuant to Section 9.2 determines that Indemnitee has not met the
applicable standard of conduct set forth in Section 3.1 or 3.2, as applicable,
as a condition to such indemnification.
9.2    If, and to the extent, any applicable law requires the determination that
Indemnitee has met the applicable standard of conduct set forth in Section 3.1
or 3.2, as applicable, as a condition to any such indemnification, a Reviewing
Party chosen by the Board (provided that following a Change of Control, such
Reviewing Party shall, at the written election of Indemnitee, be an Independent
Counsel) shall make such determination in writing, subject to the following:
9.2.3.    A Reviewing Party so chosen shall act in the utmost good faith to
assure Indemnitee a complete opportunity to present to such Reviewing Party
Indemnitee’s evidence that Indemnitee has met the applicable standard of
conduct.
9.2.4.    If the Reviewing Party pursuant to this Section 9.2.4 is to be an
Independent Counsel, the Independent Counsel shall be selected as set forth in
this Section 9.2.4. The Independent Counsel shall be selected by Indemnitee. The
Company may, within ten (10) days after written notice of such selection,
deliver to Indemnitee a written objection to such selection; provided, however,
that such objection may be asserted only on the ground that the Independent
Counsel so selected does not meet the requirements of “Independent Counsel” as
defined in Section 2, and the objection shall set forth with particularity the
factual basis of such assertion. Absent a proper and timely objection, the
Person so selected shall act as Independent Counsel. If such written objection
is so made and substantiated, the Independent Counsel so selected may not serve
as Independent Counsel unless and until such objection is withdrawn or a court
has determined that such objection is without merit. If, within twenty (20) days
after the later of submission by Indemnitee of a written request for
indemnification pursuant to Section 7, and the final disposition of the
Proceeding, including any appeal therein, no Independent Counsel shall have been
selected and not objected to, Indemnitee may petition the Delaware Court or
other court of competent jurisdiction for resolution of any objection which
shall have been made by the Company to the selection of Independent Counsel
and/or for the appointment as Independent Counsel of a Person selected by the
court or by such other Person as the court shall designate, and the Person with
respect to whom all objections are so resolved or the Person so appointed shall
act as Independent Counsel under this Section 9. The Company shall pay any and
all reasonable fees and expenses of Independent Counsel incurred by such
Independent Counsel in connection with acting pursuant to this Section 9.2.4,
and the Company shall pay all reasonable fees and expenses incident to the
procedures of this Section 9.2.4, regardless of the manner in which such
Independent Counsel was selected or appointed. Upon the due commencement of any
judicial proceeding or arbitration pursuant to Section 11.1, Independent Counsel
shall be discharged and relieved of any further responsibility in such capacity
(subject to the applicable standards of professional conduct then prevailing).

9



--------------------------------------------------------------------------------




9.2.5.    If it is so determined that Indemnitee is entitled to indemnification,
payment to Indemnitee shall be made within thirty (30) days after such
determination. Indemnitee shall cooperate with the Reviewing Party making such
determination with respect to Indemnitee’s entitlement to indemnification,
including providing to the Reviewing Party upon reasonable advance request any
documentation or information which is not privileged or otherwise protected from
disclosure and which is reasonably available to Indemnitee and reasonably
necessary to such determination. Any costs or expenses (including attorneys’
fees and disbursements) incurred by Indemnitee in so cooperating with the
Reviewing Party shall be borne by the Company (irrespective of the determination
as to Indemnitee’s entitlement to indemnification) and the Company hereby
indemnifies and agrees to hold Indemnitee harmless therefrom.
9.2.6.    If a Reviewing Party chosen pursuant to this Section 9.2 shall not
have made a determination whether Indemnitee is entitled to indemnification
within thirty (30) days after being chosen as the Reviewing Party, the requisite
determination of entitlement to indemnification shall be deemed to have been
made, and Indemnitee shall be entitled to such indemnification, subject to
Section 5; provided, however, that such thirty (30) day period may be extended
for a reasonable time, not to exceed an additional thirty (30) days, if the
Reviewing Party making such determination with respect to entitlement to
indemnification in good faith requires such additional time to obtain or
evaluate documentation and/or information relating thereto.
9.2.7.    Notwithstanding a determination by a Reviewing Party chosen pursuant
to Section 9.2 that Indemnitee is not entitled to indemnification with respect
to a specific Claim or Proceeding (an “Adverse Determination”), Indemnitee shall
have the right to apply to the court in which such Claim or Proceeding is or was
pending or any other court of competent jurisdiction for the purpose of
enforcing Indemnitee's right to indemnification and/or to retain Advances
pursuant to this Agreement, provided that Indemnitee commences any such
Proceeding seeking to enforce Indemnitee’s right to indemnification within one
(1) year following the date upon which Indemnitee is notified in writing by the
Company of the Adverse Determination. In the event of any dispute between the
parties concerning their respective rights and obligations hereunder, the
Company shall have the burden of proving that the Company is not obligated to
make the indemnify Indemnitee and/or that Indemnitee is not entitled to retain
any Advances.

10



--------------------------------------------------------------------------------




Section 10.    Presumptions and Effect of Certain Proceedings.
10.1    In making a determination with respect to entitlement to indemnification
hereunder, the Reviewing Party making such determination shall presume that
Indemnitee is entitled to indemnification under this Agreement if Indemnitee has
submitted a request for indemnification. Neither the failure of the Company nor
of the Reviewing Party to have made a determination prior to the commencement of
any Advance or indemnification action pursuant to this Agreement that
indemnification is proper in the circumstances because Indemnitee has met the
applicable standard of conduct, nor an actual determination by the Company or by
the Reviewing Party that Indemnitee has not met such applicable standard of
conduct, shall be a defense available to the Company to the Advance or
indemnification action or create a presumption that Indemnitee has not met the
applicable standard of conduct necessary to obtain an Advance or
indemnification.
10.2    The termination of any Proceeding or Claim by judgment, court order,
settlement or conviction, or on plea of nolo contendere or its equivalent, shall
not, of itself, create a presumption that Indemnitee (i) did not act in good
faith and in a manner which Indemnitee reasonably believed to be in, or not
opposed to, the best interests of the Company, or (ii) with respect to any
criminal Proceeding, had reasonable cause to believe that Indemnitee’s conduct
was unlawful.
10.3    Indemnitee shall be deemed to have acted in good faith (i) in any action
that does not require, as an element of the claim or cause of action, the
establishment of any state of mind inconsistent with a finding of good faith or
(ii) if Indemnitee’s action is based on the records or books of account of a
Covered Entity, including its financial statements, or on information supplied
to Indemnitee by the officers or employees of a Covered Entity in the course of
their duties, or on the advice of legal counsel for a Covered Entity or on
information or records given, or reports made, to a Covered Entity by an
independent certified public accountant or by an appraiser, investment banker or
other expert selected by a Covered Entity, except, and then only to the extent,
that Indemnitee knew or had reason to know that such records or books of account
of a Covered Entity, information supplied by the officers or employees of a
Covered Entity, advice of legal counsel or information or records given or
reports made by an independent certified public accountant or by an appraiser,
investment banker or other expert were materially false or materially
inaccurate. In addition, the knowledge and/or actions, or failure to act, of any
director, officer, agent or employee of a Covered Entity (other than Indemnitee)
shall not be imputed to Indemnitee for purposes of determining the right to
indemnification under this Agreement. For the avoidance of doubt, whether or not
the foregoing provisions of this Section 10.3 are satisfied, it shall in any
event be presumed that Indemnitee has at all times acted in good faith and in a
manner Indemnitee reasonably believed to be in, or not opposed to, the best
interests of the Company. Any Person seeking to overcome this presumption shall
have the burden of proof, and the burden of persuasion, by clear and convincing
evidence. The provisions of this Section 10.3 shall not be deemed to be
exclusive or to limit in any way the other circumstances in which the Indemnitee
may be deemed to have met the applicable standard of conduct set forth in this
Agreement.
Section 11.    Remedies of Indemnitee.
11.1    Subject to Section 11.5, in the event that (i) a determination is made
by the Disinterested Directors (and, for the avoidance of doubt, not by the
Independent Counsel) pursuant

11



--------------------------------------------------------------------------------




to Section 9 of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (ii) any Advance of Expenses is not timely
made pursuant to Section 6 of this Agreement, (iii) no determination of
entitlement to indemnification shall have been made pursuant to Section 9 of
this Agreement within 60 days after receipt by the Company of the request for
indemnification, (iv) payment of indemnification is not made pursuant to Section
3.3 or 3.4 or the last sentence of Section 9.2.5 of this Agreement within thirty
(30) days after receipt by the Company of a written request therefor, or (v)
payment of indemnification pursuant to Section 3.1, 3.2 or 4 of this Agreement
is not made within thirty (30) days after a determination has been made that
Indemnitee is entitled to indemnification, Indemnitee shall be entitled to an
adjudication by a court of his or her entitlement to such indemnification or any
Advance of Expenses. Alternatively, Indemnitee, at his or her option, may seek
an award in arbitration to be conducted by a single arbitrator pursuant to the
Commercial Arbitration Rules of the American Arbitration Association. Indemnitee
shall commence such proceeding seeking an adjudication or an award in
arbitration within one hundred eighty (180) days following the date on which
Indemnitee first has the right to commence such proceeding pursuant to this
Section 11.1; provided, however, that the foregoing clause shall not apply in
respect of a proceeding brought by Indemnitee to enforce his or her rights under
Section 5 of this Agreement. The Company shall not oppose Indemnitee’s right to
seek any such adjudication or award in arbitration.
11.2    In the event that a determination shall have been made by the
Disinterested Directors pursuant to Section 9 of this Agreement that Indemnitee
is not entitled to indemnification, any judicial proceeding or arbitration
commenced pursuant to this Section 11 shall be conducted in all respects as a de
novo trial, or arbitration, on the merits and Indemnitee shall not be prejudiced
by reason of that adverse determination. In any judicial proceeding or
arbitration commenced pursuant to this Section 11, the Company shall have the
burden of proving Indemnitee is not entitled to indemnification or an Advance of
Expenses, as the case may be.
11.3    If a determination shall have been made pursuant to Section 9 of this
Agreement that Indemnitee is entitled to indemnification, the Company shall be
bound by such determination in any judicial proceeding or arbitration commenced
pursuant to this Section 13, absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, or (ii) a prohibition of such indemnification under applicable
law.
11.4    The Company shall be precluded from asserting in any judicial proceeding
or arbitration commenced pursuant to this Section 11 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court or before any such arbitrator that the Company is
bound by all the provisions of this Agreement. The Company shall indemnify
Indemnitee against any and all Expenses which are incurred by Indemnitee in
connection with any action brought by Indemnitee for indemnification or any
Advance of Expenses from the Company under this Agreement or under any
directors’ and officers’ liability insurance policies maintained by the Company
only if Indemnitee ultimately is determined to be entitled to such
indemnification, Advance of Expenses or insurance recovery, as the case may be,
in the suit for which indemnification or an Advance is being sought.

12



--------------------------------------------------------------------------------




11.5    Notwithstanding anything in this Agreement to the contrary but without
in any way limiting Indemnitee’s right to Advances under Section 6, no
determination as to entitlement to indemnification under this Agreement shall be
required to be made prior to the disposition of the Proceeding.
Section 12.    Non-Exclusivity; Primacy of Indemnification; Survival of Rights;
Insurance; Reasonable Assistance; Subrogation; No Duplication of Payment.
12.1    Non-Exclusivity. The rights of indemnification as provided by this
Agreement shall not be deemed exclusive of, but shall be in addition to, any
other rights to which Indemnitee may at any time be entitled under the Charter
Documents of any Covered Entity, any other agreement, any vote of stockholders
or Disinterested Directors, the laws of the State of Delaware or otherwise. No
amendment, alteration or repeal of this Agreement or of any provision hereof
shall limit or restrict any right of Indemnitee under this Agreement in respect
of any action taken or omitted by such Indemnitee in his or her Corporate Status
prior to such amendment, alteration or repeal. To the extent that after the date
of this Agreement a change in Delaware law, whether by statute or judicial
decision, permits greater indemnification or Advances of Expenses than would be
afforded currently under the Charter Documents and this Agreement, it is the
intent of the parties hereto that Indemnitee shall enjoy by this Agreement the
greater benefits so afforded by such change. No right or remedy herein conferred
is intended to be exclusive of any other right or remedy, and every other right
and remedy shall be cumulative and in addition to every other right and remedy
given hereunder or now or hereafter existing at law or in equity or otherwise.
The assertion or employment of any right or remedy hereunder, or otherwise,
shall not prevent the concurrent assertion or employment of any other right or
remedy. The rights to indemnification, contribution and Advances provided in
this Agreement shall continue as to Indemnitee for any action Indemnitee took or
did not take while serving in his or her Corporate Status even though Indemnitee
may have ceased to serve in such capacity.
12.2    Primacy of Indemnification. The Company hereby acknowledges that
Indemnitee may have certain rights to indemnification, Advances and/or insurance
provided by SRE. The Company hereby agrees that it (i) is the indemnitor of
first resort (i.e., its obligations to Indemnitee are primary and any obligation
of SRE to provide Advances or to provide indemnification for the same Expenses
or Losses incurred by Indemnitee are secondary), (ii) shall be required to
advance the full amount of Expenses incurred by Indemnitee and shall be liable
for the full amount of all Losses and Expenses to the extent legally permitted
and as required by the terms of this Agreement and the Charter Documents of any
Covered Entity (or any other agreement between the Company and Indemnitee),
without regard to any rights Indemnitee may have against SRE, and (iii)
irrevocably waives, relinquishes and releases SRE from any and all claims
against SRE, as applicable, for contribution, subrogation or any other recovery
of any kind in respect thereof. The Company further agrees that no Advances or
payment of Expenses by SRE on behalf of Indemnitee with respect to any Claim
shall affect the foregoing and that SRE shall have a right of contribution
and/or be subrogated to the extent of such Advances or payment of Expenses to
all of the rights of recovery of Indemnitee against the Company. The Company and
Indemnitee agree that SRE is an express third-party beneficiary of the terms of
this Section 12.2.

13



--------------------------------------------------------------------------------




12.3    Insurance. The Company shall obtain and maintain in full force and
effect, at the Company’s expense, liability insurance applicable to directors
and officers from established and reputable insurers, in such amount, and
otherwise on such terms, as are determined in good faith by the Board.
Indemnitee shall be covered by such policy or policies at least until the sixth
(6th) anniversary of the date of expiration of Indemnitee’s period of service
with the Company (the “Six-Year Period”) and in such a manner as to provide
Indemnitee with insurance of at least [twenty million dollars ($20,000,000)]
with a nationally recognized carrier subject to Indemnitee’s reasonable approval
and with the same rights and benefits as are accorded to the most favorably
insured of the Company’s directors, if Indemnitee is a director of the Company,
or of the Company’s officers, if Indemnitee is not a director of the Company.
The Company shall advise Indemnitee as to the terms of, and the amounts of
coverage provided by, any liability insurance policy described in this
Section 12.3 and shall promptly notify Indemnitee if, at any time, any such
insurance policy will expire or be terminated, the amount of coverage under any
such insurance policy will be decreased or the terms of any such insurance
policy will materially change.
12.4    Reasonable Assistance. Indemnitee hereby agrees that during the Six-Year
Period he or she shall provide reasonable assistance to the Company in
investigating, responding to, pursuing, or defending against a Proceeding,
including the giving of truthful oral or written testimony, provided that (i)
the Company compensates Indemnitee at a daily rate commensurate with
Indemnitee’s final salary with the Company (or in the case of a former director
of the Company a cash per diem determined by the Board in its sole discretion
but in no event less than the then actual cash rate payable to directors per
Board ordinary meeting or if no such rate, the recurring annual cash rate
divided by the number of ordinary Board meetings) for all time spent by
Indemnitee at the Company’s request on such assistance; and (ii) Indemnitee’s
cooperation does not waive or impair her or his rights under the Fifth Amendment
to the United States Constitution, or any like privilege or immunity against
self-incrimination; provided further, that an assertion of such privilege or
immunity shall not create a presumption that Indemnitee has not met an
applicable standard of conduct.
12.5    Subrogation. Except as provided for in Section 12.2, in the event of any
payment under this Agreement, the Company shall be subrogated to the extent of
such payment to all of the rights of recovery of Indemnitee, who shall execute
all papers required and take all action necessary to secure such rights,
including execution of such documents as are necessary to enable the Company to
bring suit to enforce such rights.
12.6    No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment of amounts otherwise indemnifiable hereunder (or
for which any Advances are provided hereunder) if and to the extent that
Indemnitee has otherwise actually received such payment under any other
indemnification or contribution agreement or any insurance policy, contract,
agreement or otherwise except, (i) as provided in Section 12.2 and (ii) with
respect to any insurance policy, to the extent paid for by Indemnitee, any
increase in premiums resulting from the amount paid under such policy. The
Company’s obligation to provide indemnification or any Advance of Expenses
hereunder to an Indemnitee who is or was serving in his or her Corporate Status
at the request of the Company as a director, officer, employee or agent of any
other corporation, partnership, joint venture, trust, employee benefit plan or
other enterprise shall be reduced by any

14



--------------------------------------------------------------------------------




amount Indemnitee has actually received as indemnification or an Advance of
Expenses from such other corporation, partnership, joint venture, trust,
employee benefit plan or other enterprise.
Section 13.    Survival; Successors and Assigns. This Agreement shall be binding
upon the Company and its successors and assigns and shall inure to the benefit
of Indemnitee and Indemnitee’s heirs, executors and administrators. The Company
shall require and cause any successor (whether direct or indirect by purchase,
merger, consolidation or otherwise) to all, substantially all or a substantial
part, of the business and/or assets of the Company, by written agreement in form
and substance satisfactory to Indemnitee, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession had taken place. The
indemnification provided under this Agreement shall continue as to Indemnitee
for any action taken or not taken while serving in his or her Corporate Status
even though Indemnitee may have ceased to serve in such capacity at the time of
any Proceeding.
Section 14.    Severability. If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including without limitation, each portion of any Section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (b) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.
Section 15.    Enforcement; Entire Agreement.
15.1    The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Indemnitee to serve as a director or officer of the Company, as applicable, and
the Company acknowledges that Indemnitee is relying upon this Agreement in
serving as a director or officer of the Company, as applicable.
15.2    This Agreement constitutes the entire agreement between the parties
hereto with respect to the subject matter hereof and supersedes all
indemnifications obligations of the Company pursuant to the Charter Documents,
except as required by the DGCL, and all prior agreements and understandings,
oral, written and implied, between the parties hereto with respect to the
subject matter hereof.
Section 16.    Modification and Waiver. No supplement, modification, waiver, or
amendment of this Agreement or any provisions of this Agreement shall be binding
unless executed in writing by the parties hereto. No waiver of any of the
provisions of this Agreement shall be

15



--------------------------------------------------------------------------------




deemed or shall constitute a waiver of any other provisions of this Agreement
nor shall any waiver constitute a continuing waiver.
Section 17.    Notice by Indemnitee. Indemnitee agrees promptly to notify the
Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter which may be subject to indemnification or any Advance of Expenses
covered hereunder. The failure of Indemnitee to so notify the Company shall not
relieve the Company of any obligation which it may have to Indemnitee under this
Agreement or otherwise.
Section 18.    Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given if (a) delivered by hand and receipted for by the party to whom said
notice or other communication shall have been directed, (b) mailed by certified
or registered mail with postage prepaid, on the third business day after the
date on which it is so mailed, (c) mailed by reputable overnight courier and
receipted for by the party to whom said notice or other communication shall have
been directed or (d) sent by confirmed facsimile transmission, and shall be
addressed if to Indemnitee, at Indemnitee’s address as set forth beneath
Indemnitee’s signature to this Agreement and if to the Company at the address of
its principal corporate offices or to any other address as may have been
furnished to Indemnitee by the Company.
Section 19.    Contribution. To the fullest extent permissible under applicable
law, if the indemnification provided for in this Agreement is unavailable to
Indemnitee for any reason whatsoever other than under the express limitations
set forth in this Agreement, the Company, in lieu of indemnifying Indemnitee,
shall, upon approval or order of the Delaware Court, contribute to the amount
paid or payable by Indemnitee as a result of any Losses and/or Expenses, in
connection with any claim relating to an Indemnification Event under this
Agreement, in such proportion as is deemed fair and reasonable in light of all
of the circumstances of such Proceeding in order to reflect (a) the relative
benefits received by the Company and Indemnitee as a result of the event(s)
and/or transaction(s) giving cause to such Proceeding; and/or (b) the relative
fault of the Company (and its directors, officers, employees and agents) and
Indemnitee in connection with such event(s) and/or transaction(s).
Section 20.    Applicable Law and Consent to Jurisdiction. This Agreement and
the legal relations among the parties shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to its conflict of laws rules. Except with respect to any arbitration commenced
by Indemnitee pursuant to Section 11.1 of this Agreement, the Company and
Indemnitee hereby irrevocably and unconditionally (a) agree that any action or
proceeding arising out of or in connection with this Agreement shall be brought
only in the Delaware Court, and not in any other state or federal court in the
United States of America or any court in any other country, (b) consent to
submit to the exclusive jurisdiction of the Delaware Court for purposes of any
action or proceeding arising out of or in connection with this Agreement, (c)
appoint, to the extent such party is not otherwise subject to service of process
in the State of Delaware, The Corporation Trust Company, Wilmington, Delaware as
its agent in the State of Delaware as such party’s agent for acceptance of legal
process in connection with any such action or proceeding

16



--------------------------------------------------------------------------------




against such party with the same legal force and validity as if served upon such
party personally within the State of Delaware, (d) waive any objection to the
laying of venue of any such action or proceeding in the Delaware Court, and (e)
waive, and agree not to plead or to make, any claim that any such action or
proceeding brought in the Delaware Court has been brought in an improper or
inconvenient forum.
Section 21.    Identical Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same Agreement.
Only one such counterpart signed by the party against whom enforceability is
sought needs to be produced to evidence the existence of this Agreement.
Section 22.    Miscellaneous. The headings of the paragraphs of this Agreement
are inserted for convenience only and shall not be deemed to constitute part of
this Agreement or to affect the construction thereof.
[Signature Page Follows]



17



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.


 
“COMPANY”
 
 
 
 
IMH FINANCIAL CORPORATION
 
 
 
 
By:
/s/Steven T. Darak
 
 
 
 
 
 
 
 
 
 
“INDEMNITEE”
 
 
 
By:
/s/Seth Singerman
 
 
Seth Singerman





